                                            3:21-cr-30029-SEM-TSH # 56   Page 1 of 3
                                                                                                           E-FILED
                                                                               Wednesday, 14 July, 2021 02:28:18 PM
                                                                                      Clerk, U.S. District Court, ILCD
                                     IN THE UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF ILLINOIS
                                             SPRINGFIELD DIVISION

                        UNITED STATES OF AMERICA,

                               Plaintiff,

                                      v.                                 No.: 21-cr-30029

                        JOHN BILECK, JR,

                               Defendant.


                                                 MOTION TO CONTINUE

                             Defendant, JOHN BILECK, JR., by his attorney Howard W.

                        Feldman of FeldmanWasser, for his Motion to Continue, states as

                        follows:

                        1.   This case is currently scheduled for Final Pretrial Conference

                        on July 16, 2021, and for Jury Trial on August 3, 2021.

                        2.   Counsel for Defendant received extensive discovery responses

                        and is still reviewing the documents and digital items produced.

                        3.   Once the undersigned counsel’s review is complete, he will

                        need time to meet with the Defendant to discuss his review of the

                        discovery.
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                              Page 1 of 3
                                          3:21-cr-30029-SEM-TSH # 56   Page 2 of 3




                        4.   The undersigned counsel is scheduled for a two-week federal

                        criminal trial in the United States District Court for the Central

                        District of Illinois, U.S. v. Sheffler, et al. Docket No. 19-cr-30067,

                        which begins on August 2, 2021.

                        4.   Assistant United States Attorney Matthew Weir has stated to

                        the undersigned counsel that the Government has no objection to

                        the requested continuance.

                             WHEREFORE, Defendant respectfully asks this Court to

                        continue the final pretrial conference and jury trial dates for 90-

                        days.

                                                          JOHN BILECK, JR., Defendant


                                                    BY: _/s/Howard W. Feldman___________
                                                        Howard W. Feldman, 0788066
                                                        FeldmanWasser
                                                        1307 South Seventh Street
                                                        Springfield, IL 62703
                                                        217-544-3403
                                                        hfeldman@feldman-wasser.com




FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                             Page 2 of 3
                                         3:21-cr-30029-SEM-TSH # 56   Page 3 of 3




                                            CERTIFICATE OF SERVICE

                             I hereby certify that on July 14, 2021, I electronically filed the
                        foregoing with the Clerk of the Court using the CM/ECF system
                        which will send notification of such filing to the following:

                             August Appleton       appletonlawillinois@gmail.com
                             D Peter Wise          peter@gwspc.com
                             Matthew Z Weir        matthew.weir@usdoj.gov,
                             Sara M Vig            sara@vig‐law.com


                        and I hereby certify that I have mailed by United States Postal Service
                        the document to the following non-CM/ECF participants:

                                  Not Applicable




                                                   /s/ Howard W. Feldman__________
                                                   Howard W. Feldman #0788066
                                                   Attorney for Defendant
                                                   FeldmanWasser
                                                   1307 S. 7th Street, P.O. Box 2418
                                                   Springfield, IL 62705
                                                   Telephone: (217) 544-3403
                                                   Fax: (217) 544-1593
                                                   E-mail: hfeldman@feldman-wasser.com




FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                           Page 3 of 3
